DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 18-37 are pending in this application.  Claims 21-37 are newly added.
Applicant’s election without traverse of Group III, claims 18-20 (and new claims 21-37) in the reply filed on 8/13/2020 is acknowledged.  Claims 1-17 have been canceled.
Applicant’s claim to priority to provisional and non-provisional US applications is acknowledged.  The Examiner has reviewed the prosecution history.
The IDS filed 5/14/2018 has been entered and considered.
The preliminary amendment filed with the application, 5/11/2018 has been entered.
The preliminary amendment entering a substitute specification, drawings, and sequence listing, filed 7/24/2008 has been entered.
The replacement drawings filed 7/24/2018 are suitable to the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Three claims are independent, Claim 18, Claim 28 and Claim 33.

“computer programmed to: … align a subset of the individual fragments having a same pattern of the different patterns”
“computer programmed to:…assemble a sequence of the nucleic acid molecule based at least in part on the aligning” both in claim 18.
“computer programmed to identify a phase of the subset of the individual fragments based on the aligning” in claim 20.
“computer programmed to determine a haplotype of a sample from which the modified nucleic acid was generated” in claim 23.
“computer programmed to…disable an error correction module of the assembled genome based on the input” in claim 25.
“computer programmed to…activate a modified alignment pipeline to align the subset of the individual fragments based on the input” in claim 26.
“computer programmed to identify and remove an individual synthetic polymorphism in the assembled sequence based on the…polymorphism occurring in less than a threshold percentage of a subset…covering a locus of the…polymorphism” in claim 27.
“computer programmed to: … align a subset of the individual fragments having a same pattern of the different patterns” in claim 28
“computer programmed to:…assemble a sequence of the nucleic acid molecule based at least in part on the aligning” in claim 28.
“computer programmed to identify a phase of the subset of the individual fragments based on the aligning” in claim 32.

“computer programmed to…determine a frequency of unique polymorphisms in the aligned subset” in claim 33
“computer programmed to:…assemble a sequence of the nucleic acid molecule based at least in part on the aligning and the frequency” in claim 33.
“computer programmed to identify synthetic polymorphisms unique to the modified nucleic acid molecule relative to an unmodified nucleic acid molecule” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  Claim limitations as defined above each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 18 fails to particularly point out and distinctly claim the algorithms, structures or step-by step procedures by which certain specialized functions are performed by the “programmed computer” which is a component of the system.  Claim 18 fails to particularly point out and distinctly claim the step-by-step procedures, structures or algorithms which “align a subset of the individual fragments having a same pattern of the different patterns…”  The actual patterns and how they are formed such that they can be used in an alignment are not clearly set forth, nor are any specific alignment steps clearly defined in the specification and linked to this step.  How the alignment is to utilize the modified or synthetic polymorphism patterns is not particularly pointed out by the claim, and one of skill would not necessarily be 
Claim 18 fails to particularly point out and distinctly claim the algorithms, step-by-step processes or structures which “assemble a sequence of the nucleic acid molecule based at least in part on the aligning;” The actual patterns of the synthetic polymorphisms and how they are formed such that they can be used in an alignment, and then assembly are not clearly set forth, nor are any specific alignment steps clearly defined in the specification and linked to this step.  How the alignment is to utilize the modified or synthetic polymorphism patterns is not particularly pointed out by the claim, and one of skill would not necessarily be apprised of the ways to do so.  Alignment based on a synthetic polymorphism does not appear to be the same as generic alignment protocols.  How one of skill is then intended to take the alignment to assemble a sequence is unclear.  It is unclear if this requires any step or information beyond attaching the aligned subset of fragments end-to-end. The claim fails to particularly point out the programming, or algorithms required to perform these specialized functions. This also applies to the same phrase in claim 28 and 33.
Claim 20 fails to particularly point out and distinctly claim the algorithms, step-by step procedures, or structures required to “identify a phase of the subset of the individual fragments based on the aligning.”  The nature of the alignment, which is allegedly on the basis of the synthetic polymorphisms within the fragments, is not set forth with algorithms, structures or processes to perform the alignment, then identify a phase of the subset of the individual fragments.  It would appear assembly is required in order to correctly phase the haplotypes, 
Claim 23 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to “determine a haplotype of a sample from which the modified nucleic acid was generated.”  Phasing appears to be required before haplotyping can occur, and neither claim 23 nor claim 18 provide steps of phasing.  Further, the actual process by which the haplotype is generated, and linked back to the original sample is lacking in the claim.  Haplotypes which comprise modified or synthetic polymorphisms would appear to required different method steps of phasing and determining an overall haplotype in comparison to haplotyping naturally occurring polymorphisms.  The claim fails to particularly point out the programming, or algorithms required to perform these specialized functions.
Additionally in claim 33, the claim fails to particularly point out and distinctly claim the algorithms, the structures or step-by-step procedures for the specialized function of: “determine a frequency of unique polymorphisms in the aligned subset.”  The claim fails to particularly point out the programming, or algorithms required to perform these specialized functions.
In claim 37, the claim fails to particularly point out and distinctly claim the algorithms, structures or step-by-step procedures comprising the specialized function to: “identify synthetic polymorphisms unique to the modified nucleic acid molecule relative to an unmodified nucleic acid molecule.”  The claim fails to set forth the basis for the identification and how that identification is to be made.  The claim fails to particularly point out the programming, algorithms etc required to perform this specialized function.
Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 18-37 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As set forth above, each identified limitation rejected under 35 USC 112(b) or 112(second paragraph) as invoking 1126th interpretation is similarly rejected as lacking written description in the specification.  The specification fails to disclose sufficient structure for performing the listed specialized functions.  As such these functions lack written description.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”

112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to systems comprising programmed computers and a sequencing instrument.
With respect to step  (2A)(1) The claims are directed to an abstract idea of manipulating and comparing sequence read data, which comprises both naturally occurring polymorphisms and synthetically generated polymorphisms, to align and assemble the sequence reads. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 18, 28 and 33 are independent.
Mathematical concepts in claim 33 include:
“determining a frequency of unique polymorphisms in the aligned subset” (mathematical process- a calculation of a frequency).
	Mental processes recited in claims 18, 28 and 33 include:
“align a subset of the individual fragments having a same pattern of the different patterns” (pattern matching of short stretches of sequence data, a mental process) Claims 18, 28, 33.

	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 18, 28 and 33 each recite the additional element that is not an abstract idea: which are data gathering steps: “receive the sequence data of the individual fragments of the modified nucleic acid molecule….” The claims differ in the description of the modified nucleic acid sequences.  These limitations merely describe the data, or the origin of the data.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 18, 28 and 33 also recite the additional non-abstract element of  a computer system, comprising a sequencing instrument and a programmed computer.
specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to performs the functions that constitute the abstract idea.  The sequencing instrument merely provides the data for the programmed computer.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 19-27, 29-32, 34-47 have been analyzed.  Dependent claims 20-27, 30-32, 35-37 are directed to further abstract limitations.  Dependent claims 19, 29 34 are directed to additional steps of data gathering.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 18, 28 and 33: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Xi et al. (2009: PTO-1449) discloses that receiving sequencing reads from a sequencing reaction comprising modified 
	With respect to claims 18, 28 and 33:	the computer related elements or the general purpose computer and the sequencing instrument do not rise to the level of significantly more than the judicial exception.  Xi provides programmed systems which comprise programmed computers, as well as sequencing instruments.  Similarly, Petrie discloses systems which comprise a sequencing instrument and a programmed computer.  As such, these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claim s 18-23, 28-37 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor (US 2011/0124518 A1) in view of Magness (US 7,569,348 B2).
Cantor,C. Methods and compositions for the analysis of biological molecules. US 2011/0124518 A1, 5/26/2011.
Magness, C. et al. Method and apparatus for pattern identification in diploid DNA sequence data. US 7,569,348 B2, 8/4/2009.
The claims are drawn to a system, which comprises a sequencing instrument and programmed processors.  The programming receives sequencing read data of fragments of modified nucleic acid molecules, comprises both naturally occurring and modified polymorphisms, which form “patterns”.  Then, the program aligns a subset of fragments having the same “pattern” and assembles them into a sequence.
Cantor (US 2011/0124518 A1) discloses systems comprising sequencing instruments [0126] and programmed computers [0114-0127].  Cantor provides sequencing reads of individual fragments of a modified nucleic acid [0023, 0027 fragmented chromosomal DNA] [0091 modified by bisulfate treatment], which then comprise both naturally occurring SNP/ SNV and synthetic or modified SNP/SNV [0023, 0055, 0091-0124].  As the pattern is undefined, the presence of any synthetic SNV/ SNP can represent a pattern of 1. With respect to the maternal/ paternal limitations of claim 28, chromosomal DNA naturally comprises both maternal and paternal DNA.  

Cantor teaches the determination of a frequency of a modified or synthetic SNP/SNV at [0111] (for claim 33).
Cantor indicates that at certain steps, the fragments may be assembled into a target sequence [0075 and FIG 3]. “the signals can be matched to the respective sequence information associated with each unique signal-generated moiety and sequences can be assembled to yield the target nucleic acid sequence..”
Cantor does not specifically teach alignment of the fragments based on patterns of modified SNP/ SNV from maternal / paternal chromosomes, nor does Cantor specifically teach identifying patterns of modified SNP/ SNV which can distinguish between maternal and paternal DNA.
	In the same field of endeavor, Magness (US 7,569,348) discloses systems which comprise sequencing instruments, and programmed computers (Fig 1, col 2 line 66-col 4 line 9).  Magness provides sequencing reads of modified chromosomal DNA fragments which then comprise both naturally occurring SNP/SNV and modified or synthetic SNP/SNV (col 4-6).  Magness teaches alignment of the fragments based on the patterns of modified SNP/SNV (col 5-8). Magness also teaches alignment to reference, unmodified sequence data (Col 13). These modified SNP/SNV patterns can discriminate between paternal and maternal sequences (col 10-14).  Magness teaches assembly of the aligned sequencing reads to create a target sequence (col 9-10.

Applying the KSR standard of obviousness to Cantor and Magness we conclude that the combination of Magness’ use of the methylation patterns to align the sequence fragment reads to parent or reference sequence data with a Cantor’s generation of the modified SNP/ SNV, then following Magness’ teachings to align and assemble the target sequence, represents a combination of known elements which yield the predictable result of the ability to discriminate sequences based on methylation pattern. The use of the patterns of modified or methylated SNP/SNV in the alignment in this combination would further serve to achieve the predictable result of specifically discriminating between maternal and paternal sequences based on those patterns. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	With respect to claims 19 and 29, Magness teaches alignment to unmodified reference sequence data at col 13.
	With respect to claims 20, 23, 32,  Magness teaches phasing and haplotyping based on the alignment (col 10-14). Cantor suggests allele resolution at [0111] and haplotyping at [0165-0168).

	With respect to claims 23 and 31, Magness teaches output devices such as printers, audio or video devices etc, and Fig 5 is a representation of a report pointing out the presence of a SNP/SNV.  Providing output of the disclosed methods is inherent in the provision of the output devices (col 3-4).
	With respect to claim 27, Magness teaches error correction of identified synthetic/ modified SNP/SNV through error correction modules when the frequency fails to meet a particular threshold (col 10-14).
	With respect to claim 34, the modified nucleic acid molecule sequence data is generated from normal diploid human samples with normal mutation frequency expectations (col 4-5).
	With respect to claim 35, consensus calling is disclosed through error correction, quality and frequency assessment, as well as alignment (col 3-14).
	With respect to claims 36-37 the programmed computer can identify and remove synthetic SNP/SNV from the sequence information (col 3-14). Cantor teaches identification of the synthetic SNP/SNV at [0100-0111].

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor (US 2011/0124518 A1) in view of Magness (US 7,569,348 B2) as applied to claim s 18-23, 28-37, further in view of Seligson (US 2015/0211070 A1).
Cantor, C. Methods and compositions for the analysis of biological molecules. US 2011/0124518 A1, 5/26/2011.

Seligson et al. Compositions and methods for analyzing heterogenous samples. US 2015/0211070 A1, having priority to 3/8/2012.
The claims are drawn to a system, which comprises a sequencing instrument and programmed processors.  The programming receives sequencing read data of fragments of modified nucleic acid molecules, comprises both naturally occurring and modified polymorphisms, which form “patterns”.  Then, the program aligns a subset of fragments having the same “pattern” and assembles them into a sequence.
Claim 24 sets forth that the assembled sequence comprises tandem repeats.
As set forth above, Cantor (US 2011/0124518 A1) discloses systems comprising sequencing instruments [0126] and programmed computers [0114-0127].  Cantor provides sequencing reads of individual fragments of a modified nucleic acid [0023, 0027 fragmented chromosomal DNA] [0091 modified by bisulfate treatment], which then comprise both naturally occurring SNP/ SNV and synthetic or modified SNP/SNV [0023, 0055, 0091-0124].  As the pattern is undefined, the presence of any synthetic SNV/ SNP can represent a pattern of 1. With respect to the maternal/ paternal limitations of claim 28, chromosomal DNA naturally comprises both maternal and paternal DNA.  Cantor teaches aligning the modified fragments with reference sequences [0093-0094].  Reference sequences from unmodified sample chromosomal DNA would be expected to have the same pattern of unmodified SNV or SNP. Cantor teaches the determination of a frequency of a modified or synthetic SNP/SNV at [0111] (for claim 33). Cantor indicates that at certain steps, the fragments may be assembled into a target sequence [0075 and FIG 3]. “the signals can be matched to the respective sequence information associated 
Cantor does not specifically teach alignment of the fragments based on patterns of modified SNP/ SNV from maternal / paternal chromosomes, nor does Cantor specifically teach identifying patterns of modified SNP/ SNV which can distinguish between maternal and paternal DNA.
Cantor does not specifically teach that the sequence comprises tandem repeats.
	In the same field of endeavor, Magness (US 7,569,348) discloses systems which comprise sequencing instruments, and programmed computers (Fig 1, col 2 line 66-col 4 line 9).  Magness provides sequencing reads of modified chromosomal DNA fragments which then comprise both naturally occurring SNP/SNV and modified or synthetic SNP/SNV (col 4-6).  Magness teaches alignment of the fragments based on the patterns of modified SNP/SNV (col 5-8). Magness also teaches alignment to reference, unmodified sequence data (Col 13). These modified SNP/SNV patterns can discriminate between paternal and maternal sequences (col 10-14).  Magness teaches assembly of the aligned sequencing reads to create a target sequence (col 9-10.
	Magness does not specifically identify that the chromosomal DNA comprises tandem repeats.
	In the same field of endeavor, Seligson (US 2015/0211070 A1) teaches analysis of heterogenous samples which comprise fragmented human chromosomal DNA.  These DNA by their very nature naturally comprise tandem repeats [0007-0008].  Identifying the presence of tandem repeats is disclosed at [0250, 0277, 0282, 0287, 0314].

Applying the KSR standard of obviousness to Cantor and Magness we conclude that the combination of Magness’ use of the methylation patterns to align the sequence fragment reads to parent or reference sequence data with a Cantor’s generation of the modified SNP/ SNV, then following Magness’ teachings to align and assemble the target sequence, represents a combination of known elements which yield the predictable result of the ability to discriminate sequences based on methylation pattern. The use of the patterns of modified or methylated SNP/SNV in the alignment in this combination would further serve to achieve the predictable result of specifically discriminating between maternal and paternal sequences based on those patterns. The additional limitation that the assembled sequence comprises tandem repeats is further description of naturally occurring polymorphisms in human chromosomal DNA beyond an SNP or SNV, and Seligson provides steps for detecting those repeats.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631